As to plaintiff William Bell, judgment unanimously affirmed, with costs. As to plaintiffs Florence Bell and Mildred *792Bell, judgment reversed on the facts and a new trial granted, costs to abide the event, unless within ten days from the entry of the order herein said plaintiffs, through their guardian ad litem, stipulate to reduce the verdict in their favor to the sum of $100 each, in which event the judgment as to them, as so modified, is unanimously affirmed, without costs. Permission is hereby granted to the guardian ad litem to make such stipulation. Lazansky, P. J., Kapper, Hagarty, Tompkins and Davis, JJ., concur.